Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 11, 2017

The Court of Appeals hereby passes the following order:

A17D0521. WHITE DOVE CHURCH OF GOD, INC. v. KRONOS CAPITAL
    FUND, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, the defendant White Dove Church of God, Inc.,
appealed to the superior court, which dismissed the appeal and issued a writ of
possession in the plaintiff’s favor on February 20, 2017. The defendant filed a
motion to set aside the superior court’s judgment, which the superior court denied on
June 8, 2017. The defendant then filed this application for discretionary appeal on
June 16, 2017. We lack jurisdiction.
      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order or judgment sought to be appealed. See OCGA § 5-6-35 (d).
The underlying subject matter of an appeal, however, controls over the relief sought
in determining the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467,
467-468 (448 SE2d 192) (1994).          The underlying subject matter here is a
dispossessory judgment. Under OCGA § 44-7-56, an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered. See
Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999).
      Here, the defendant filed its application eight days after the superior court’s
judgment was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/11/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.